Citation Nr: 1126852	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-48 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a disability rating greater than 10 percent for an acquired psychiatric disability other than PTSD, to include catatonic schizophrenia.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1955 to July 1956.  In June 2008, the appellant was appointed the Veteran's legal custodian for purposes of VA compensation benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran, through his legal custodian, contends that his service-connected acquired psychiatric disability other than PTSD, to include catatonic schizophrenia, is worse than currently evaluated.  A review of the claims file shows that the medical evidence indicates that, although the Veteran's psychiatric disability previously was characterized as catatonic schizophrenia, this may have been a misdiagnosis and he currently has a diagnosis of brief psychotic disorder, in remission.  Thus, the issue is as stated on the title page of this decision.

A review of the claims file also shows that, in February 2010, the Veteran provided a medical records release form (VA Form 21-4142) for records from Dr. Huey Meeker.  Later in February 2010, the RO sent a letter to this private physician requesting the Veteran's medical records.  This letter was marked "returned to sender - not deliverable as addressed - unable to forward" by the postal service and returned to VA.  The RO then sent a letter to the Veteran in March 2010 requesting that he provide copies of any of Dr. Meeker's records which were in his possession.  There is no record of a response from the Veteran.  Unfortunately, although the RO recognized the appointment of the Veteran's legal custodian in June 2008, it did not send a copy of the letter requesting Dr. Meeker's records to the custodian.  Because the duty to assist involves attempting to obtain private treatment records when those records have been reasonably identified by the Veteran, and because no attempt has been made to contact the Veteran's legal custodian regarding Dr. Meeker's records, the Board finds that remand is required to determine if the Veteran's legal custodian is in possession of these records.  Thus, the Board finds that, on remand, the RO/AMC should contact the Veteran's legal custodian and ask them to provide the requested medical records from Dr. Meeker if the custodian has them.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran's legal custodian, Integrity Plus RPP, and ask them to provide the Veteran's medical treatment records from Dr. Huey Meeker dated from July 1, 2006, to the present if these records are in their possession.  A copy of any correspondence sent to Integrity Plus RPP, and any reply, to include a negative response and/or any records obtained, should be included in the claims file.

2.  Thereafter, readjudicate the Veteran's increased rating claim for an acquired psychiatric disability other than PTSD, to include catatonic schizophrenia.  If the benefits sought on appeal remain denied, then the appellant and his legal custodian should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

